REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitation of “transmitting sidelink signaling to an assisted UE, wherein the sidelink signaling includes a sequence to jointly indicate a wakeup signal to wake up the assisted UE and resource assistance information indicating the one or more measurements associated with the sidelink resource pool” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Regarding claim 14, the prior art of record does not disclose or render obvious the limitation of “transmit sidelink signaling to an assisted UE, wherein the sidelink signaling includes signaling to wake up the assisted UE and resource assistance information indicating the one or more measurements associated with the sidelink resource pool, wherein the signaling to wake up the assisted UE includes a sidelink wakeup signal transmitted separately from the resource assistance information, wherein the resource assistance information is transmitted in one or more physical resource blocks (PRBs) after the sidelink wakeup signal and prior to the sidelink resource pool that includes the one or more time and frequency resources allocated to the sidelink transmissions to or from the UE, wherein the one or more PRBs in which the resource assistance information is transmitted have a preconfigured offset from one or more PRBs in which the sidelink wakeup signal is transmitted” in combination with all other claim limitations.  Therefore, claim 14 is allowable over the prior art of record.  
Claims 15, 16, and 17 are analogous to claim 1 and are thus allowable over the prior art of record for reasons similar to those stated above.  
Claims 30, 31, and 32 are analogous to claim 14 and are thus allowable over the prior art of record for reasons similar to those stated above.  
Claims 10-13, 18, 26-29, and 33-47 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 15, 2022